UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) December 17, 2010 Village Super Market, Inc. (Exact name of registrant as specified in its charter) New Jersey 0-2633 22-1576170 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 733 Mountain Avenue Springfield, New Jersey 07081 (Address of principal executive offices) (Zip Code) (973) 467-2200 Registrant’s telephone number, including area code: Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.4250 [] Soliciting materials pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The Company’s annual meeting of shareholders was held on December 17, 2010.The following persons were elected as directors pursuant to the following votes: Directors For Withheld James Sumas Robert Sumas William Sumas John P. Sumas Kevin Begley Nicholas Sumas John J. Sumas Steven Crystal David Judge Peter Lavoy Stephen Rooney The shareholders approved a proposal to ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the 2011 fiscal year. The vote totals were as follows: For – 62,568,077; Against – 31,292; Abstain – 1,648. The shareholders approved the Village Super Market, Inc. 2010 Stock Plan.The vote totals were as follows:For – 47,893,409; Against - 1,939,006; Abstain - 2,892; Broker non-vote – 12,765,710. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Village Super Market, Inc. December 17, 2010 By: /s/ Kevin R. Begley Name: Kevin R. Begley Title: Chief Financial Officer
